DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview 
	Applicant’s representative (Atty. Terrence J. Edwards) and Examiner Sang Nguyen have been discussed to the applicant’s amendment filed on 07/21/22. After updated additional search, Examiner Nguyen found a copending application 17/553,573 read on the applicant’s these limitations in the amendment. Applicant’s representative (Atty. Terrence J. Edwards) was agreed to file a Terminal Disclaimer for overcome the Double Patenting rejection (in view of copending applicant 17/553,573) after the application is condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including an image sensor comprising a pixel array that detects electromagnetic radiation and outputs data for generating a plurality of frames; and a controller in electronic communication with the emitter and the image sensor, wherein the controller instructs the emitter to independently cycle the first emitter and the second emitter; and wherein the plurality of frames comprises: a visible frame comprising data detected by the pixel array in response to the first emitter pulsing the visible pulse; and a fluorescence frame comprising data detected by the pixel array in response to the second emitter pulsing the fluorescence pulse in set forth of claim 1, wherein dependent claims 2-28 are allowable by virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 24, 2022

							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886